Title: From Alexander Hamilton to James McHenry, 27 June 1799
From: Hamilton, Alexander
To: McHenry, James


New York June 27. 1799

It is a pity, My Dear Sir, and a reproach, that our administration have no general plan. Certainly there ought to be one formed without delay. If the Chief is too desultory, his Ministers ought to be the more united and steady and well settled in some reasonable system of measures.
Among other things—It should be agreed what precise force should be created naval and land, and this proportioned to the state of our finances. It will be ridiculous to raise troops and immediately after to disband them. Six ships of the line & twenty frigates and sloops of war are desireable—more would not now be comparatively expedient. It is desireable to complete and prepare the land force which has been provided for by law. Besides eventual security against invasion, we ought certainly to look to the possession of the Floridas & Louisiana—and we ought to squint at South America.
Is it possible that the accomplishment of these objects can be attended with financial difficulty? I deny the possibility. Our Revenue can be considerably reinforced. The progress of the Country will quickly supply small deficiencies, and these can be temporarily satisfied by loans—provided our loans are made on the principle that we require the aliment of European Capital & that lenders are to gain and their gains to be facilitated not obstructed.
If all this is not true our situation is much worse than I had any idea of. But I have no doubt that it is easy to devise the means of execution.
And if there was every where a disposition without prejudice and nonsense to concert a rational plan I would chearfully come to Philadelphia and assist in it. Nor can I doubt that success may be ensured.
Break this subject seriously to our friend Pickering. His views are sound and energetic; and try together to bring the other Gentlemen to a consultation. If there is every where a proper temper & it is wished send for me & I will come.
Yrs truly
A H
Js. McHenry Es
